DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 – 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “each of the unit plates is dropped through the punching hole and engaged to the male-shaped ornament” in the ninth paragraph after the preamble. Examiner has been unable to find support for this limitation in the originally filed Specification. This is because the limitation requires that ‘each of the unit plates’ become engaged to the same ‘male-shaped ornament.’ The Specification teaches the ornament coupling apparatus comprising a plurality of ‘male-shaped ornaments’ (figures 3 – 6, each of elements 20 being a separate ‘male-shaped ornament’), wherein each of the unit plates become attached to respective one of the ‘male-shaped ornaments’ (figures 3 – 6, each of elements 30 being a separate ‘unit plate’ and element 20; paragraphs 19 and 90 - 98). This is distinguishable from the claimed limitation, which requires that the each of the unit plates become engaged to the same male-shape ornament.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the center of a bottom surface” in the second paragraph. There is insufficient antecedent basis for the limitation in the claim.
Claim 1 further recites the limitation “… each of the unit plates is dropped by the movement of the punching member.” The limitation is indefinite for several reasons. First, there is insufficient antecedent basis for ‘the movement of the punching member.’ Secondly, Examiner notes that the claim is directed towards ‘an ornament coupling apparatus,’ rather than a ‘method of operating an ornament coupling apparatus.’ Therefore, it is unclear as to whether Applicant intends the limitation to positively require the unit plates to be dropped by the punching member, as recited by the limitation, such that the claim is directed towards a method of operation, or whether Applicant intends the limitation to recite functional language, such that the claim is directed towards an apparatus, as recited by the preamble. For the purposes of this Office Action, Examiner will interpret the limitation as “… each of the unit plates being capable of being dropped by a downward movement of the punching member.”
Claim 1 further recites the limitation “… each of the unit plates is dropped through the punching hole and engaged to the male-shaped ornament.” Examiner notes that the claim is directed towards ‘an ornament coupling apparatus,’ rather than a ‘method of operating an ornament coupling apparatus.’ Therefore, it is unclear as to whether Applicant intends the limitation to positively require the unit plates to be dropped through the punching holes and engaging with the male-shaped ornament, as recited by the limitation, such that the claim is directed towards a method of operation, or whether Applicant intends the limitation to recite functional language, such that the claim is directed towards an apparatus, as recited by the preamble. For the purposes of this Office Action, Examiner will interpret the limitation as “… each of the unit plates being capable of being dropped through the punching hole and becoming engaged to the male-shaped ornament.”
Claim 3 recites the limitation “each of the unit plates attached to the washer plate is dropped by the movement of the punching member and then is engaged to the male-shaped ornament.” Examiner notes that the claim is directed towards ‘an ornament coupling apparatus,’ rather than a ‘method of operating an ornament coupling apparatus.’ Therefore, it is unclear as to whether Applicant intends the limitation to positively require the unit plates to be dropped by the punching member and engaging with the male-shaped ornament, as recited by the limitation, such that the claim is directed towards a method of operation, or whether Applicant intends the limitation to recite functional language, such that the claim is directed towards an apparatus, as recited by the preamble. For the purposes of this Office Action, Examiner will interpret the limitation as “each of the unit plates attached to the washer plates are configured to be dropped by the downward movement of the punching member and then become engaged to the male-shaped ornament.”
Claim 4 recites the limitation “… each of the unit plates is separated from the washer plate.” Examiner notes that the claim is directed towards ‘an ornament coupling apparatus,’ rather than a ‘method of operating an ornament coupling apparatus.’ Therefore, it is unclear as to whether Applicant intends the limitation to positively require the unit plates to be separated from the washer plate, as recited by the limitation, such that the claim is directed towards a method of operation, or whether Applicant intends the limitation to recite functional language, such that the claim is directed towards an apparatus, as recited by the preamble. For the purposes of this Office Action, Examiner will interpret the limitation as “… each of the unit plates are configured to be separated from the washer plate.”
Claim 6 recites “… each of the unit plates is separated from the washer plate by the downward movement of the punching member.” Examiner notes that the claim is directed towards ‘an ornament coupling apparatus,’ rather than a ‘method of operating an ornament coupling apparatus.’ Therefore, it is unclear as to whether Applicant intends the limitation to positively require the unit plates to be separated from the washer plate by the punching member, as recited by the limitation, such that the claim is directed towards a method of operation, or whether Applicant intends the limitation to recite functional language, such that the claim is directed towards an apparatus, as recited by the preamble. For the purposes of this Office Action, Examiner will interpret the limitation as “… each of the unit plates are configured to be separated from the washer plate by the downward movement of the punching member.”
Response to Arguments
Applicant’s arguments, see the second paragraph of page 11, filed August 24, 2022, with respect to the rejection(s) of claim(s) 1 and 3 - 6 under Mao have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wilhelm (U.S. Patent Application Publication Number 2018/0085864)
Kim (U.S. Patent Application Publication Number 2009/0040002)
Murada (Japanese Patent Publication Number JP 2012-216794 A)
Toffanello (U.S. Patent Application Publication Number 2018/0229335)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726